                            02D01-2001-CT
USDC IN/ND case 1:20-cv-00097-WCL-SLC    -000060 6 filed 01/28/20 page 1Filed:
                                        document                          of 91/28/2020 9:11Clerk
                                                                                              AM
                                        Allen Superior Court 1                                 Allen County, Indiana
                                                                                                                  BB


 STATE OF INDIANA             )                        IN THE ALLEN SUPERIOR COURT
                              ) §:
 COUNTY OF ALLEN              )                        Cause No.- - ---------


 LILIANA E. MON,                              )
                                              )
       Plaintiff,                             )
                                              )
 v.                                           )
                                              )
LIPPERT COMPONENTS                            )
MANUFACTURING, INC.,                          )
                                              )
       Defendant.                             )

                                         COMPLAINT

       Plaintiff, by counsel, alleges against Defendant as follows:

       1.      The Plaintiff is Liliana E. Mon, ("Plaintiff'), a qualified employee of Hispanic/

               Mexican national origin, with a serious medical condition constituting a disability/

               record of impairment/perceived disability. At all times relevant to this complaint,

               the plaintiff lived in Fort Wayne, Allen County, Indiana.

       2.      The defendant is Lippert Components Manufacturing, Inc., d/b/a Lippert

               Components ("Defendant"), a company doing business at 2909 Pleasant Center

               Road, Yoder, Indiana in Allen County. The defendant was an "employer" for the

               purposes of the Americans with Disabilities Act of 1990, 42 U .S.C. § 1211 et seq.

               ("ADA") and 42 U.S.C. § 12111 et seq. ("ADA") as amended by the ADAA. The

               Defendant has a registered agent address of Corporation Services Company, 135

               North Pennsylvania, Suite 1610, Indianapolis Indiana 46204.

       3.      Plaintiff filed a Charge of Discrimination on or about February 27, 2019, EEOC

              No. 470-2019-01668 a copy of which is attached hereto, incorporated herein and
USDC IN/ND case 1:20-cv-00097-WCL-SLC document 6 filed 01/28/20 page 2 of 9



            made a part hereof as Exhibit "A". The EEOC issued a Dismissal and Notice of

            Right to Sue letter on October, 31, 2019, a copy of which was received by plaintiffs

            counsel on November 4, 2019, and which is attached hereto and incorporated herein

            as Exhibit "B".      All administrative remedies have been exhausted and all

            jurisdictional prerequisites have been met for the filing of this lawsuit.

      4.    Plaintiff worked for Defendant from August 19, 2016 until she was terminated on

            or about June 25, 2018.

      5.    On or about April 20, 20 I 8 the Plaintiff was involved in a motor vehicle accident

            as she was leaving the parking lot of the facility at which she was employed. Due

            to injuries received in the accident, the Plaintiff was put on work restrictions by her

            physician, and also placed off-work for a period of time. Plaintiff communicated

            with her employer regarding her need to be off work, due to Whiplash injuries,

            affecting the right side of her neck, shoulder, hip and arm, and which significantly

            impaired her ability to bend, twist, to carry or lift weight and to pull.

      6.    On or about April 30, 2018 the Plaintiff was released to return to work with

            restrictions for light duty. For the first couple of days Plaintiff was provided

            paperwork to comply with the light duty restrictions, but after that the Defendant

            refused to abide by her light duty work restrictions and placed her back on the

            assembly line because they were short on personnel.

      7.    Because she was forced to work in violation of her work restrictions or lose her job,

            the Plaintiff had worsening symptoms, causing her to miss work and visit her

            physician.



                                               2
USDC IN/ND case 1:20-cv-00097-WCL-SLC document 6 filed 01/28/20 page 3 of 9



      8.    On May 3, 2018 the physician placed the Plaintiff off work due to her worsening

            symptoms, only permitting her to return to work after physical therapy, and with

            more stringent work restrictions on May 13, 2018.

      9.    The Plaintiffs physician recommended the Plaintiff speak with the Human

            Resources at Defendant about short term disability. The HR representative stated

            that she would get back with Plaintiff on that possibility, and the Plaintiff was again

            assigned paperwork duties due to her work restrictions.

      10.   On or about June 4, 2018, the Plaintiff was asked to relocate to a new plant in

            Roanoke, Indiana as a sewing supervisor's assistant, helping with paperwork and

            some computer work. However, they did not have a computer for her so the

            Plaintiff performed printing and labeling, her work was checked periodically by her

            supervisor and was told she was going a good job.

      11.   A few days later the Plaintiff was asked to make pull straps, which violated her

            work restrictions, and which caused the Plaintiff to have increasing and worsening

            pain. On or about June 18, 2018, the Plaintiff was told she would be transferred

            to a workshop department by Josh Horner.

      12.   When she began work at the workshop department, the Plaintiff was put to work

            by the supervisor doing paperwork instead of machine work. When Josh Horner

            learned she was doing paperwork and was not doing machine work, he became

            extremely upset.

      13.   The Plaintiff was then assigned to use carts and move wood, that exceeded her 51b

            weight limit restrictions. On or about June 25, 2018, when Plaintiff was walking

            to lunch, she was pulled aside by Josh Horner, and the Human Resources

                                              3
USDC IN/ND case 1:20-cv-00097-WCL-SLC document 6 filed 01/28/20 page 4 of 9



                 representative her accused the Plaintiff of not completing assigned tasks. The

                 Plaintiff denied this and reminded them that she had done the work instructed by

                 her supervisors. She refused to sign off on these allegations as they were false.

                 She was then escorted from the premises by Josh Horton and terminated.

         I 4.    Plaintiff contends that Defendant's proffered reason for her termination was false

                 and pretextual, and that the actual reason was due to her race/ethnicity

                 Hispanic/Mexican, and her disability/perceived disability/record of impairment,

                 and in retaliation for requesting light duty due to her work restrictions.

         15.    Defendant's discriminatory and/or retaliatory conduct was the direct and proximate

                cause of the plaintiff suffering the loss of her job and job related benefits including

                income, and subjected Plaintiff to inconvenience, mental anguish, emotional

                distress, and other damages and injuries.

         16.    Defendant's discriminatory and/or retaliatory conduct was intentional, willful,

                wanton, and in reckless disregard of Plaintiff's federally protected rights under the

                ADA and Title VII, and imposition of punitive damages is appropriate (where

                available), as is imposition of liquidated damages (where available).

        WHEREFORE, Plaintiff respectfully prays for judgment against Defendant for

compensatory damages, punitive damages, reasonable attorneys' fees and costs, and for all other

just and proper relief in the premises.

                                          JURY DEMAND

        Pursuant to Rule 38 of the Indiana Rules of Trial Procedure, Plaintiff demands a trial by

jury in this action.



                                                   4
USDC IN/ND case 1:20-cv-00097-WCL-SLC document 6 filed 01/28/20 page 5 of 9



                                         Respectfully submitted,

                                         CHRISTOPHER C. MYERS & ASSOCIATES


                                         /s/ Christopher C. Myers
                                         Christopher C. Myers (10043-02)
                                         809 South Calhoun Street, Suite 400
                                         Fort Wayne, IN 46802
                                         Telephone:     (260) 424-0600
                                         Facsimile:     (260) 424-0712
                                         E-mai I:       cmyers@myers-law.com
                                         Counsel for Plaintiff




                                     5
                                                    02D01-2001-CT-000060
                        USDC IN/ND case 1:20-cv-00097-WCL-SLC   document 6 filed 01/28/20 page 6Filed:
                                                                                                 of 91/28/2020 9:11 AM
                                                                                                                                                                                                                            Clerk
                        ! I                                                                           Allen Superior Court 1                                                                                Allen County, Indiana

        'FEB/2'7/2019/WEO 03: l 4 PM
1.._.:-.::0l' 11):�l   P·"'· ()2-27•"201"       4
           .:..:.
                                                                                                                                                                                                                              BB
                                                                                                                             FAX No,                                                                 0
                                                                                                                                                                                                      ,   004

                                              CHARGE OF DISCRJMINATION
                 eeoc f(llm a (11100)




                       _____
                                       1'l1ia !i>l1n loffeotml by tho Privacy Aotof 1974, See enoloac<I Pdvll<)y A1:t



              .__                             .,._�
                                                 Stommont nnd other Information before wmpl�tlni thl� Conn .



                                                                                  ...1p1o..l...O4
                                            ____.,,_, ___.....;.E_q.A.u_a;;.;.I_E_m                                                ity_C_o_m...ro
                                                                                                                  'ODlt"...t_u_J:\1...
                                                                                                         O.:..A.tr...
                                                                                                     n_t ...
                                                                                                ym_c...                                            l��- 1➔•
                                                                                                                                               .......        '-"-------+-- and EEOC
              1--�---------�--�-----�.!.£!'/ooal ��11�.!'d[!:!!l--.....,......;.'..+�-------.-+---

                  Lilia11a.E. Mon
                  No.ni• (11ul!cn1� U)•., Mil,, Ml'II.)
                                                                                                 · ----
                                                                                                                                                  I       . (260) 760-7690
                                                                                                                                                          ;m �t Phone (lncl, Al'lmCoda}

                                                                                                                                                                                                 I         Dolt oH\IJth


                                                                                                                                                                           ____....,_+,.,_____



                   1520          .;;._;E.�=...;.;...:..;....;;...;...
                                          Rudisill Blvd.                             Fort Wayne,     IN 4680�
                                                                                                                  Cfl,Y, 6tat� en<J ZlP Cad�

                                                                                           __.'--.:...----f-i�---·•--- -..
                  St.met Addrou


               1....;;;;;;.;.;;.                                      _;_______________                                                                                                ----1..._------
                                                                                                                                                                                  I.                               .
                  NRllled l5 the> Employer, lAltior OqJruJl.i6tlon, J3mployumnt .Agency, Appn,nt!ce�hip Commltll!o, or $!nit! or J�oo�l ( overom!lnt Agency That l J,l!lli vi, Dfocrlminalec;I
                                                                                                                                                          t                                          _
                                                                                                                                                �l-;
                  Agaln$t Mu ,,r Other�. (lfmaro than lwo, llsl 1111der PART.!CULARS h�law,)
                                                  • "" •         •                  •


                                                                                                                                                ___.....N
                  Nam0                                                                                                                    15.,pl�1••'• M1J'lll«t r1'31)h<1 l:!9::(/lic/iuf• "''f'!'/SfJf/q)

                  yppert Cox.npone11ts ,·                                                                                                               ______,_                   f)�               �    :: : __
                                                                                                                                                      '
                                                                                                                                                                                                     g ,_
                   2909 Pleasant Center Road                                                                       Yoder, IN 46798
                                                                                                                                                                                                                   ••   ,··
                                                                                                                  City, Stale ond ZIP Code


                                                                                                                                                               ,:;2 -·! �;i
               i,...;$1/fflll Add�•
                                                                                                                                                                                   �� ::.'.


                                                                                                                                          .•""' '""ro-.ITOOK.Jl1: i
                                                                                                                                                                                                               1
                                                                                                                                                                                   P; f.':;                  ;q               ··


                                                                                                                                               &                  �p ,
                                                                                                                                                                                                     N


                                                                                                                                                       > r li-il(•ik       .
                                                                                                                                                                                   _.., ..:::;       ex,


                                               □
                                                                                                                                                                                   --



                                                                      □      □
               1--,D____m_rAT__N_ll_A_SEO_O_N__1,-�c1t-11p_-iprop-,•111
                                                                    ,--e b-11x-(Cf.I_y_,)_____________,_.,..; -1-...-n-�- -(S_)_D__CR-�
                                                                                                                        Tl'!
                                                                                                                                        --
                    lS Cl.lTN    IO                                                                                              lll

                                                                                                                   LxJ
                                              rc:
                                                                                                                      ,       iawl,•tt· , 1 'T ,.
                                                                                                                         04/20/20�,�;                  iii12snQi�:-·:

                                                                                                                                                                          □
                              RACB          COLOR                             SEX           MLIOIOJ\I NATIONALO'R!Gn-f,

                                                                    D   l"IJ                                      O
                     []
                                                                                                                                                                                   ri·i��            ��            ;-�:·.:
                              [}'] !ll.l1'AL.lAT!ON                      Aon               orsAmmv                         omrrmcnooitMATro�


                                        D           OTHER: .
                                                                                                                                                                                  COl�lNU �AO'l'!ON:




                               I.            The Complaint'lnt ls Liliana E, Mon. a qualified employee (rf Hlsp�'nb/Me:icioan national 01·i1 in who also
                                             suffered from a disability/perceived disability/record of impa.irmeq't I t all material times to 1 :us charge. Tho
                                             Complainant contends that at all material times, the Respondent dipc hninared against and/er retaliated
                                             a.ga.trnit he.I:', and also faUed to engage in the m.t,�raotivo process an4dfl):J.led her reasonable 1Ubom.tnodation1:1,
                                             all in vioh-1-tio11 of hex federally p,:otE:cted dghts imdetTitle VII of'fW.� Civil R{ghi:s Act of 19�4. 42 U.S.C. §
                                             2000 e et, seq. ("Title VII"), and the American with Disabilities A{:t, 42 U.S.C. § 12111 et, se.q.
                                             ("ADA,,), and the ADAA.                                                    j
                               II.           The Respondent is Lippe1t Componen�, a company doing busine$ : t 2909 Pleruia:nt Centet Road, Yoder.
                                             IN 46798, At all mo:teda[ tl1n0$ to this charge, the Respon<:h;:nt wa. � n "¢mployel"' for the p\ltposes of Title
                                                               ·'                                                                                     i




                                             VI! and the ADA Atnendments Act of 2008 1ADAA'').                        -
                                                                                                                   !_ 1
                                                                                                                    e
                               m.            On 01· l):b6ut April 20, 2018, the Complainant was Involved ln a vehi. la aocident as she was fowing the
                                             parking fot of the fa.cility sh� worked at. B!l:cause of the lltjuties, t))e Complainant was plac ,cl on work
                                             rest.rfotioiw by her physician, who also took her off of work for a per od of time. The Com1 lainant's
                                             injurieB focludod "whiplash" which affected the l'ight side of he.r rlJ)cK, Rhoulder, hip and ar1 tl.1 and impaired
                                             hel' ability to bend, twir:it, carry, and pull.

                                             The Coniiplainant returned to work on Monday April 30, 2018, with light duty 1·estrictiorui. For the first
                                                                                                                                                      l



                                             couple of days she was provided paperwork to complete foi· the ligh duty, but after that th! Respondent
                               IV.
                                             failed tOcomply with btw wol'l< 1·esttlctiorni and put her back on h� �sem.bly line because i lll.'lgedly the
                                             Respondent was short on quallty c(mtrol persom1el at thQ time. j

                                             Because the Respondent forcer! the Complainant to perform worl�'it viola.ti011 ofthe work estdctlons, the
                                             Complainant'.s symptoms from her disability/perceived disability/i p11irment of impairme. t worsflned,
                               V.
                                             ca11$i.ng the C,omplainant to need the following day offofwork. :-_ 1
                                             Oti May 3, 2018 the ComplainHnt saw her doctor again, who proihf Jy took the Complah1� int back o'.1:1' of
                                                                                                           '
                                                          1·        ••


                               vx.
                                             work. -·                                            .

                                                                                                                  Continuer!. ou Pago 2

                                                                                                            E-x.           A.
�2, 10,21   e,r.,. 02�.1-.010
                  1 ,1
                                                                           e page 7 of 9
               USDC IN/ND case 1:20-cv-00097-WCL-SLC document 6 filed 01/28/20
                                                                                                      S1 " .. ;,._. /r-
,FEB/27/2 0 1 9/WED 03: 1 5 PM                                                        FAX No,

                  vu.           The Compla.i11ant then attended physical therapy, and then was pett.'.1.lltt d to 1:eturu to work on
                                201 8, albeit witll m,01·e stringent work rns1:tiations.

                  vm.           The Com.pJ.ainant spolct) to the Hum.nu Resources r�ptetiv,mtative, an� Id her thut the Com1Jla ant's doctol'
                                had wanted the Compl.ainant talk to the employer a.bout the option of mi term disability. Tl e
                                representative said :she didn't know i£ that would be available but wqu obtain infol'mation :fi r 1he
                                Complainant. The Complainant was then placed on light work dutie�, oropleting paperwork

                   l'X.         The Complain.ant was eveirtually caUei! lnto a me�lng with Human k sources representative nd JoBh
                                Homer to tfilk about the Complainant's restrictions, Mr. Homer did:n t appear happy about t e rastrictions,
                                and asked the Complainant how tong she would be on them. The O}J lainant that sh0 did n t y�t know.

                   X.           On or about Ju.ne 4, 20 l 8, the Complainant talked to the Human Reao :tees teprl;)Sentative. in         ed her that
                                ih(J) laat time the C◊mplafa.t.to.t had been pfo:eed ott one of the work li�e hlilr symptom1& from h r condition
                                had worse111ed, and she had to miss work us a result, She also remin�e tlle Human R.esout·ce
                                representative that she (Complaimmt) now had more !ltrict work l'estfi ions than before.

                   Xt           On Juo.0 4)120 1 8, tJ,le Com.p1ai.o.ant was also aiiked to relocate to a new lant in Roanoke, lN, t be a sewing
                                supervisor�s assistant, helping with paperwo1·k attd SOnit computer wo k. Upo11 the Complai ant> a arrival)
                                she initially did paperwork, but there WM not a computer for the Coin lainant to work on} so he supel'visor
                                showed hei- how to print and label items. As the Complainant pel'fot d thi' printing and lab ling, the
                                uuporvisor checked her work pedodically and told bel' she was doin� good job.

                   x:u.         0.ne day this new work was slow, so the O:implaiwmt was asked to �            lee pull stt·a.ps, TI1e C nplainant
                                wa.so.'t suxe that tbis wasn•t possible, so she started the tasks she wa$      de1·ed to do, Soort :;;h began
                                lrnrtln,g, booa\l$l.'I the table umi ma.chlne she was working on was set b.    in a way that required �er to bend
                                and twist. -She htlorrned her superiot·s that the tasks were causing h�       eve! ofpain to increas , and as the
                                days went .byI sho kept asking them if she was going to be set up with          computer so she coul do oomputei­
                                WOl'k (whfoh was she was originally told she would do jf she came       tp      is Roanoke loontfon),
                                            '                                                            '
                   xm.          On Monday June 18 1 20l8, the Complai11an1: was told she wne bein�-b $ferred to a wotksho deprutment.
                                She asked ,jf she could be m. oved to another department. Josh Hotn�r old htw that onc1;1 Nhe n.s well, if an
                                op-portu:tJity cruue up she "should be able to" .W> -to a diffetent d¢patti,tn nt, addh1g If the Com laiuaut
                                "a.ttitud<,>" �:attendiutoe" wer.e good, maybe. After this conversation fh Co1nplainant went to he sewing
                                supervi&orJcl ask if th(;: had beie-n doing anything wrong. The sewing 1pe1-visor infonned th Complainant
                                that she wa,<J doing Hgt'eat and exactly what you are being told to do'r,        o sewing supervisor also told the
                                Complainant she didn't know why Mr. Homer didn't seem to want ih Complainant helping co-worker
                                named Me�'.u doing paperwork. The sewing $upervi.sor also meintion d that the company w su't giving the
                                ComplaiMnt'a computer.

                   XIV.         When tfo, Complainant wes moved over to the workshop departtne�t, he was initially _put to ork by tl1e
                                s1Jpervlsor :there doing paperwork lt1$tead of machine work. Eventu�l y Josh Homer came a cheoked and
                                beoame e:>!-ltr$tll@ly up$et that Compl«inaut was doing paperwork. T�e Complainant explaine that her new
                                supervisor had instructed her to do.

                   xv,          BventuaUy-.the Compla.illant was put to work also doi11g cntta, wbicl r quited bet· to move w od that
                                weighed over her 5 lbs weight limit.

                   XVI.         On Jurie 2S, :201 8, as the Complaimmt was walking to her work are! a er lunr.h1 she was pul ed aside by
                                Josh Horn(l)r �nd the Human Resources representative) ,vbo accusedi;t e Complawant of supp sedly not
                                completing tasks they had glven her to do. They also showed the Cp plalnaut two fum:rn co mining the
                                allegations1 and appeared to want. her to sign them. The Cotnplaina)lt efused to sign them. , he was th0n
                                escorted by Mr. Horton to get het· things and them walk6d out oftheib ildlng, as she waa te i.nated.


                                                                     Continued on Page 3
                                                                                                                           Jo cJ.-0/ --o/,�?
                USDC IN/ND case 1:20-cv-00097-WCL-SLC document 6 filed 01/28/20 page 8 of 9
02, 10,,.,   e•'"· 02-2,--io,�   1   o 1

 FEB/27/2019/\1/ED 03: 15 PM                                                                                 FAX No,                 , 006

                   xvn.          Complainant contends that similarly situated employee$ witb iajurle:! 1d work restrictions) w o were non•
                                 Hispanic/not of Me�onn :uatjonal odgln were treated more favorablY, tl an the Complainant as to the
                                 gl'anting ofrequest!) for reasonable aoc;iornmodatiom1 and tho pmvisiqn fwork witl:ifa tnc; uon mapanii::
                                 employees wod<. l"e61trktioms when ill or injuroo., Complainant also c,bJ tends that simUa.rly oi ated
                                 employees who were non�Hispanic uud/or who were of non-Mflxioa� 1 a.tional otigru, were tt' ted moro
                                 fa-v@tbly In' th� granting of light duty work for disabilities aud pero�v dlsablHties.
                                                                                                         t
                    :xvru.       Comp1ainruxt futthet· oonte:nda that tbe Respondent denied her reaso�a le accommodation$ an failed i'O
                                 engti.ge in tlie interactive process when the Complainant was given wo k 1-estri.otions, because he
                                 Respondeqt kept giving her work that required her to violate h�w wotki estriotions for her
                                 disability/perceived disability, The Complainant also contends that w en similarly situated i dividua.11!
                                 outsicio of her protected oategorie$ were unable to work do to serious ealth conditions (with er :i1tjurle$
                                 from the auto collision we.re) unlike the Com.plainal)t, the Respondent rovided them family 1 edjcal leave
                                 so tha:t they could take sufficieut time offto attend to their serious hf· !th conditiomi�a beuefit · e
                                 Complainant wa.s not granted.
                                                    •.

                    XIX,         The Complainant contends that the Respondent discdmi11ated agaln$t nd retaliated against h r on the bruJis
                                                    .                                                                  i
                                 of her national origin (Hispanic/Me:idca.n national origin), and her d.i,sa. ility/perceivod disabil ty/i:ecord of
                                 impai11nent, in violation of the Complainant's federally protected l'igh sunder Title VU and t, e ADA, and
                                 the ADM. (ltl the alten1ntive, the Complainant contends that the l¢s oodent discdminated gainst and/or
                                 retalinted !'J,gainst her for asserting he�· dgh.ta to family medloal leavd, d h1terfered with her bility to
                                 utilize FMLA leave that she was otherwise entitled to l'eceive.) The! spo11d.ent'sunlawful 'scdminator.v
                                 and/or retaliatory conduct was the di.rect and pro:idnu1te cause of the\ C mplai.nant suffei'ing e loss of hf$r
                                 job and job l'elated benefJ.ts moludi:ug lnoome, and also iubjected tM omplainant to inco�we dt,nce, mental
                                 anguish, emotional distt·esa, and other damages and irtjuries. The C'i:n plaimmt is entitled to s ok
                                 compensatol'y damages and reaaonable a.ttoi:n.� foeis from the Respon ent,

                    xx.          The Respondent'!l unlawful, dfacritninato:ry, and/or retatiato1y condtic, was intentional, know ng, willful,
                                 wanton, and in reckless disregard of the Complai:o.ant's dghts unde-tiT tfe VII and the ADA ( d/or the
                                 FMLA), entitling
                                           .
                                                  t11e Complainant to seek pu111tlve damages (and liqu dated damages we,-e u 11il11ble).
                                                                                                                       f




               -�---·-�------------------,-------,,----1----------1--------
             l w�nt thiN charlle filed with both tho EBOC nnd tho Stnta Qr ltJc�l Age.rmy, ifnny, l wlll
             advls11 Ole agi,tteie� If I ¢h011@l my dddm� orphom, number and l will cooper111e f11lly with
             lh•lll lo the proot<!Jdllg of lll,Y ahll(8a in «�t.(>rdan� wilh lhd/r prnc,dUreli,
                                                                                                                                     at It ls true to tho be�t
             r detslaro under penalty ofperJuf)' tb:it tht1 above ls trlJo anti correct.
             USDC IN/ND case 1:20-cv-00097-WCL-SLC document 6 filed 01/28/20 page 9 of 9

 EEOC Form 161 (11/16)                   U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                 DISMISSAL AND NOTICE OF RIGHTS
 To:    Liliana Mon                                                                   From:    Indianapolis District Office
        1520 Rudisill Boulevard                                                                101 West Ohio Street
        Fort Wayne, IN 46806                                                                   Suite 1900
                                                                                               Indianapolis, IN 46204


       D                    On behalf ofperson(s) agg1ieved whose identity is
                            CONFIDENTIAL (29 CFR §1601.l(a))
 EEOC Charge No.                               EEOC Representative                                                    Telephone No.
                                               Michelle D. Ware,
 470-2019-01668                                Enforcement Supervisor                                                 (463) 999-1184
 THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
       D         The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

       D         Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

       D         The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

       D         Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                 discrimination to file your charge

       [TI       The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
                 information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                 the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

       D         The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

       D         Other (briefly state)



                                                        - NOTICE OF SUIT RIGHTS
                                                  (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue base.d on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than tyears (3 years)
before you file suit may not be collectible.

                                                                             If of ti{el Commi iori
                                                                                 _                  ..,                 OCT 3 1 2019
Enclosures(s)
                                                                                \jl,-OlJ)J,
                                                                   Michelle Eisele,                                           (Date Mailed)
                                                                   District Director
cc:
          Eileen Pruitt                                                             Attorney for Liliana Mon
          Director of Legal Affairs-Litigation & Employment                         Christopher C. Myers
          LIPPERT COMPONENTS                                                        CHRISTOPHER C. MYERS & ASSOCIATES
          4100 Edison Lakes Parkway
                                                                                    809 South Calhoun Street
          Suite 210                                                                 Suite 400
          Mishawaka, IN 46545                                                       Fort Wayne, IN 46802
